I concur in the portion of the opinion holding that the evidence as to the pain caused the brother of respondent Donna Irene Wilcox, was prejudicial, and that a charitable hospital is not responsible for the negligence of its employees even to a pay patient. I dissented in Henderson v. Twin Falls County,56 Idaho 124, 50 P.2d 597, 101 A.L.R. 1151, and still dissent from the doctrine there announced, and I do not concur with the portion of the opinion herein holding that a charitable hospital is not liable for injuries caused to its patients due to negligence on the part of its employees if due care has not been exercised in their selection.
                          ON REHEARING.                      (September 28, 1938.)
A petition for rehearing was filed and granted herein. The case has been reargued and, the court being fully advised, adheres, except Holden, C.J., to the views heretofore expressed and to the decision heretofore rendered.